        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 1 of 27




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ROCHESTER DRUG CO-OPERATIVE,              : Case No.: 6:20-cv-6025 (EAW)
INC.,

              Plaintiff,
v.

HISCOX INSURANCE COMPANY, INC.,

              Defendant.




                  MEMORANDUM OF LAW IN SUPPORT OF
              DEFENDANT HISCOX INSURANCE COMPANY, INC.'S
               MOTION TO DISMISS PURSUANT TO RULE 12(3)(6)




                               WILSON, ELSER, MOSKOWITZ,
                               EDELMAN & DICKER LLP
                               David S. Sheiffer, Esq.
                               150 East 42nd Street
                               New York, NY 10017
                               Telephone: (212) 915-3000
                               Fax: (212) 490-3038
                               E-mail: david.sheiffer@wilsonelser.com


                               Attorneys for Defendant
                               HISCOX INSURANCE COMPANY, INC.




10508126v.4
         Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 2 of 27




                                 TABLE OF CONTENTS

                                                                            Page

PRELIMINARY STATEMENT                                                          1

BACKGROUND                                                                     4

         I.     GOVERNMENT INVESTIGATIONS OF RDC                               4

         II.    THE NY OPIOID ACTIONS                                          8

                A.   The Master Complaint                                      8

                B.   The State Complaint                                       9

         III.   THE COVERAGE DISPUTE                                          10

ARGUMENT                                                                      13

         I.     LEGAL STANDARD                                                14

         II.    THIS COURT SHOULD DISMISS PLAINTIFF'S COMPLAINT IN ITS
                ENTIRETY BECAUSE PLAINTIFF FAILS TO STATE A CLAIM FOR
                BREACH OF CONTRACT                                            15

                A.   Illegal Conduct Exclusion                                15

                B.   Prior Knowledge Exclusion and Fortuity                   19

                C.   Consent to Settlement                                    20

CONCLUSION                                                                    22




                                             i
105081261/.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 3 of 27




                                  TABLE OF AUTHORITIES

                                                                                    Page(s)

Cases

Ashcroft v. lqbal,
  556 U.S. 662, 129 S. Ct. 1937 (2009)                                                  14

Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 127 S. Ct. 1955 (2007)                                                  14

Burlington Ins. Co. v. NYC Transit Auth.,
  29 N.Y.3d 313, 57 N.Y.S.3d 85, 79 N.E.3d 477 (N.Y. 2017)                              15

Chambers v. Time Warner, Inc.,
  282 F.3d 147 (2d Cir. 2002)                                                        14, 15

First Mercury Ins. Co. v. Law Off of Kenneth B. Schwartz,
  No. CV 17-1763 (SJF)(AKT), 2019 US Dist LEXIS 35210 (E.D.N.Y. Mar. 1, 2019);
  aff'd in relevant part 2019 U.S. Dist. LEXIS 210071 (Dec. 5, 2019)                    21

Hartford Ins. Co. v. Halt,
  223 A.D.2d 204, 646 N.Y.S.2d 589 (N.Y. App. Div. 4th Dep't 1996)                      15

Ho v. Martin Marietta Corp.,
  845 F.2d 545 (5th Cir. 1988)                                                          18

Home Ins. Co. v. Spectrum Info. Techs.,
  930 F. Supp. 825 (E.D.N.Y. 1996)                                                      15

International Asso. of Chiefs of Police, Inc. v. St. Paul Fire & Marine Ins. Co.,
   686 F. Supp. 115 (D. Md. 1988)                                                       18

Intl Audiotext Network, Inc. v. Am. Tel. & Tel. Co.,
  62 F.3d 69 (2d Cir. 1995)                                                             15

LaSalle Bank Nat'l Ass 'n v. Nomura Asset Capital Corp.,
  424 F.3d 195 (2d Cir. 2005)                                                           15

Lummus Co. v. Commonwealth Oil Refining Co.,
  297 F.2d 80 (2d Cir. 1961)                                                            18

Maroney v. New York Central Mutual Fire Insurance Company,
 5 N.Y.3d 467 (N.Y. 2005)                                                               16

Mount Vernon Fire Ins. Co. v. Creative Hous.,
 88 N.Y.2d 347 (N.Y. 1996)                                                              16


                                                 ii
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 4 of 27




Nat'l Union Fire Ins. Co. v. Stroh Cos.,
 265 F.3d 97 (2d Cir. 2001)                                                     20

Olin Corp. v OneBeacon Am. Ins. Co.,
  864 F3d 130 (2d Cir. 2017)                                                    15

Renaissance Art Inv'rs, LLC v. AXA Art Ins. Corp.,
  102 A.D.3d 604, 961 N.Y.S.2d 31 (N.Y. App. Div. 1st Dep't. 2013)              20

SEC v. Apuzzo,
  689 F.3d 204 (2d Cir. 2012)                                                   14

SI Venture Holdings, LLC v. Catlin Specialty Ins.,
  118 F. Supp. 3d 548 (S.D.N.Y. 2015)                                           21

Smith v. Local 819 1B.T Pension Plan,
  291 F.3d 236 (2d Cir. 2002)                                                   14

Stonewall Ins. Co. v. Asbestos Claims Mgt. Corp.,
  73 F.3d 1178 (2d Cir.1995)                                                    20

TLC Beatrice Int'l Holdings v. Cigna,
  2000 U.S. Dist. LEXIS 2917, 2000 WL 282967 (S.D.N.Y. Mar. 16, 2000)           21

U.S. Underwriters Ins. Co. v. Landau,
  679 F. Supp.2d 330 (E.D.N.Y. 2010)                                            16

United States Fid. & Guar. Co. v. Annunziata,
 67 N.Y.2d 229 (N.Y. 1986)                                                      15

Vaughn v. Consumer Home Mortg. Co.,
  470 F. Supp 2d 248 (E.D.N.Y. 2007,
 aff'd 297 F. App'x 23 (2d. Cir. 2008)                                           5

Vigilant Ins. Co. v. Bear Stearns,
  10 N.Y.3d 170 (N.Y. 2008)                                                     21

XL Specialty Ins. Co. v Agoglia,
  2009 US Dist LEXIS 36601 (S.D.N.Y. Mar. 2, 2009)                              20

Zapata v. HSBC Holdings PLC,
  No. 17-CV-6645 (NGG) (CLP), 2019 U.S. Dist. LEXIS 173087 (E.D.N.Y. Sep. 30,
  2019)                                                                         18

Statutes

18 U.S.C. § 371                                                                 3

21 U.S.C. § 841(a)(1)                                                           3

                                                iii
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 5 of 27




21 U.S.C. § 842(a)(5)                                                           3

21 U.S.C. § 842(c)(2)(A)                                                        3

Rules

Fed. R. Civ. P. 12(b)(6)                                          1, 4, 19, 20, 22




                                       iv
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 6 of 27




        Defendant Hiscox Insurance Company, Inc. ("Hiscox") by and through its attorneys,

Wilson, Elser, Moskowitz, Edelman & Dicker LLP, respectfully submits this memorandum of

law in support of its motion to dismiss this action, in its entirety and with prejudice, pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                PRELIMINARY STATEMENT

        In this insurance coverage dispute, Plaintiff Rochester Drug Co-Operative, Inc. ("RDC")

seeks injunctive and declaratory relief requiring Hiscox to advance defense costs for three

consolidated civil actions against RDC for its role in creating an opioid crisis in the State of New

York (the "NY Opioid Actions"). RDC has admitted that it knowingly engaged in criminal

violations of federal laws regarding the distribution of opioids over a period of more than six

years, including conspiracy to distribute controlled substances outside the scope of professional

practice, conspiracy to defraud the United States, and knowingly failing to furnish suspicious

order reports to the United States Drug Enforcement Administration ("DEA"), and has agreed to

pay a $20 million fine. RDC's former Chief Compliance Officer has also entered a guilty plea to

three felony charges, and its former Chief Executive Officer has been indicted and faces trial.

        The admissions by RDC, which directly support the claims asserted in the NY Opioid

Actions, were pursuant to a deal it made with the United States (the "Government") to avoid

criminal prosecution and civil liability. The admissions are set forth in a Deferred Prosecution

Agreement (the "DPA") (Dkt. No. 11-1, p. 171-299)' and Stipulation and Order of Settlement

and Dismissal (the "Stipulation") (id., p. 306-325), both dated April 22, 2019. Shortly thereafter,

the DPA and Stipulation were filed, respectively, in criminal and civil actions brought by the

Government against RDC in the Southern District of New York. RDC's admissions show not

only that its criminal enterprise was ongoing when the at-issue insurance policy (the "Policy")



                                                 1
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 7 of 27




was first issued by Hiscox, but also that the company was fully aware at the time of the Policy's

issuance that its criminal activity was being investigated by the Government.

          Notably, the DPA and Stipulation were not the first time that RDC admitted to violating

federal laws regarding the distribution of controlled substances (a fact also never disclosed to

Hiscox). In 2015, RDC entered into a civil settlement with the Government, paying $360,000

for having failed to report its sales of controlled substances to the DEA. (Dkt. No. 17-9).

Almost immediately after that settlement, RDC resumed its willful violations of federal

controlled substance laws, choosing profit over public safety. (Dkt. No. 11-1, pp. 234-237, TT

37-41).

          Among other crimes, RDC admits that it "distributed controlled substances to pharmacies

that it knew were dispensing controlled substances for illegitimate purposes, and to pharmacies

that it should reasonably have known and intentionally avoided confirming were dispensing

controlled substances for illegitimate purposes...because RDC sought to obstruct and obscure

[DEA] oversight of the company's practices, including by misrepresenting to the DEA the

company's due diligence practices and knowingly failing to file suspicious order reports with the

DEA regarding some of RDC's customers' suspicious orders." (Id., p. 213, ¶ 4). In addition,

RDC admits that its "senior management, including the company's chief executive officer...,

were involved in and directed such conduct, and concealed RDC's practices from the DEA, the

company's primary regulator." (Id., p. 214-215, ¶ 6). As a result, of its illegal activities, "from

fiscal year 2012 through fiscal year 2016, controlled substances represented approximately 14.6

percent of RDC's revenues, for a total of approximately $1.2 billion in controlled substances

sales." (Id., p. 219-220, ¶16).


 References to docket entries in this and other federal matters shall be made as "(Dkt. No.)."



                                                          2
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 8 of 27




         RDC's admissions regarding its illegal conduct plainly trigger the Policy's "Illegal

Conduct Exclusion," which precludes coverage for all Loss, including defense costs, in

connection with any Claim made against any Insured:

        arising out of, based upon or attributable to the ... committing of any deliberate
        criminal or deliberate fraudulent act, or any willful violation of any statute, rule or
        law, if any final adjudication establishes that such deliberate criminal or deliberate
        fraudulent act, or willful violation of statute, rule or law was committed.

Although RDC has attempted to avoid the application of this exclusion by pointing to the "final

adjudication" requirement, those efforts are nothing but form over substance.

        William Pietuszewski, the former Chief of Compliance of RDC, has pled guilty to

violation of 21 U.S.C. § 841 (a) (1) for Conspiracy to Distribute Narcotics, violation of Tile 18

U.S.C. § 371 for Conspiracy to Defraud the United States, and violations of 21 U.S.C. §§842 (a)

(5) and (c) (2) (A) for knowingly failing to report narcotic sales as required by the Controlled

Substances Act. (Dkt. No. 17-10); see United States of America v. William Pietruszewski, Case.

S.D.N.Y Case No. 19-cr-00282. Similar charges also remain pending against Laurence Doud,

the former Chief Executive Officer of RDC. (Dkt. No. 17-11); see United States of America v.

Laurence Doud III, S.D.N.Y. Case No. 19-cr-00285.

        As noted, RDC itself admitted such violations by the DPA and Stipulation. Both the

DPA and Stipulation were filed with the Court and the latter was "so ordered" by Judge Lewis

Kaplan of the Southern District of New York. Thus, the issue of RDC's intentional criminal

misconduct has been finally adjudicated.       Even if not, RDC is precluded from denying its

intentional illegal misconduct by the express terms of the DPA and Stipulation. (Dkt. No. 11-1,

p. 220-221, ¶ 17; p. 316, ¶14). Accordingly, the Illegal Conduct Exclusion bars coverage as a

matter of law and RDC, therefore, fails to state a claim upon which relief may be granted.




                                                  3
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 9 of 27




         Coverage for the NY Opioid Actions is also barred as a matter of law by the Policy's

"Prior Knowledge Exclusion," because RDC has admitted that it was knowingly engaged in

illegal activity when it applied for the Policy, and had knowledge of the Government's

investigation before the Policy was issued, but denied knowledge of any potential claim or

investigation to Hiscox.     The Policy's "Consent to Settlement Provision," which is fully

enforceable under New York law, further bars coverage as a matter of law because RDC's

admissions and settlement with the Government made without Hiscox's consent significantly

prejudices the defense of the NY Opioid Actions. For these additional reasons, RDC fails to

state a claim upon which relief may be granted.

        Accordingly, Hiscox respectfully submits that RDC's complaint should be dismissed in

its entirety and with prejudice, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                        BACKGROUND

        The underlying NY Opioid Actions include civil actions against RDC by at least thirty

one counties, cities, and towns throughout the State of New York. Each of these actions rest

upon to RDC's nefarious conduct which has been the subject of investigations and prosecutions

by the DEA and the United States Attorney's Office for the Southern District of New York (the

"US Attorney") (collectively, the "Government"), since at least 2013.

I.      GOVERNMENT INVESTIGATIONS OF RDC

        The investigations of RDC commenced in August 2013 as a result of its failure to file

required reports with the DEA through ARCOS, an automated drug reporting system which

monitors the flow of controlled substances. (Dkt. No. 11-1, p. 234, ¶ 37). In, July 2015, the US

Attorney filed a civil action against RDC, United States of America v. Rochester Drug Co-

operative, Inc., Case No. 1:15-cv-05219-RA (S.D.N.Y.) (the "ARCOS Action"). On July 8,

2015, the Court entered a consent order whereby RDC admitted to violations of the Controlled

                                                  4
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 10 of 27




Substances Act regarding its failure to report as required between July 2012 and July 2014 and

agreed to pay a $360,000 penalty. (Dkt. No. 11-1, p. 234, ¶ 37; Dkt. No. 17-9; ARCOS Action,

Dkt. No. 2).2 Almost immediately, RDC abandoned any effort to comply with the Controlled

Substance Act at the center of the Government's investigation. (Dkt. No. 11-1, p. 234-237, ¶¶

37-41).

          Sometime thereafter, the DEA and US Attorney resumed its investigation into RDC's

distribution practices and, in February 2017, the US Attorney served a civil document request on

RDC, seeking documents related to its distribution of controlled substances. (Dkt. No. 11-1, p.

242, ¶51). In November 2017, the US Attorney served a criminal subpoena on RDC. (Id.). At

some point, RDC began discussions with the Government aimed at settling both criminal and

civil claims that the Government intended to bring against it. On April 22, 2019, without notice

to or the consent of Hiscox, RDC entered into the DPA and Stipulation agreeing to pay a

$20,000,000 penalty. (Dkt. No. 11-1, p. 172, ¶ 3; p. 311, ¶ 3). See United States of America v.

Rochester Drug Co-operative, Inc., Case No. 1:19-cr-00290-NRB (S.D.N.Y.) (the "Criminal

Action"), and a United States of America v. Rochester Drug Co-operative, Inc., Case No. 1:19-

cv-03568-LAK (S.D.N.Y.) (the "Civil Action") (collectively, the "Federal Actions").

          By the DPA, RDC admitted "that the facts set forth in the Statement of Facts, attached [to

the DPA] as Exhibit C and incorporated [t]herein, are true and accurate, and admits, accepts and

acknowledges that it is responsible under United States law for the acts of its officers and

employees as set forth in the Statement of Facts." (Dkt. No. 11-1, p. 171, ¶ 2). In the Statement

of Facts, RDC admitted to intentional criminal acts that facilitated the opioid crisis, including:

        [F]rom at least in or about January 2012, up to and including in or about March
        2017, RDC violated the federal narcotics laws by distributing controlled

2 Courts may take judicial notice of court records. See, e.g., Vaughn v. Consumer Home Mortg. Co., 470 F. Supp 2d
248, 256 n.8 (E.D.N.Y. 2007, aff'd 297 F. App'x 23 (2d. Cir. 2008).


                                                        5
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 11 of 27




        substances — including opioids such as oxycodone and fentanyl — to pharmacy
        customers that RDC knew were dispensing controlled substances for illegitimate
        purposes, and to pharmacies that it should reasonably have known and
        intentionally avoided confirming were dispensing controlled substances for
        illegitimate purposes. Among other things, RDC dispensed controlled substances
        to pharmacy customers that its own compliance department had concluded
        displayed "red flags" associated with diversion of controlled substances,
        including, but not limited to, dispensing large quantities of highly-abused
        controlled substances, purchasing little else besides those controlled substances,
        dispensing controlled substances in quantities consistently higher than accepted
        medical standards, accepting a high percentage of cash from patients purchasing
        controlled substances, dispensing to out-of-area patients, filling prescriptions
        issued by practitioners who were on RDC's "watch list" or under DEA
        investigation, or being terminated by another distributor. Nonetheless, despite
        these warnings, RDC continued to sell controlled substances — including
        oxycodone and fentanyl — to these customers, opened new accounts without
        conducting due diligence before opening, and delayed or avoided terminating
        pharmacy customers that RDC knew were dispensing controlled substances for
        illegitimate purposes, and to pharmacies that it should reasonably have known and
        intentionally avoided confirming were dispensing controlled substances for
        illegitimate purposes.

        Additionally, during the same period, RDC made false statements to the DEA
        regarding its program for maintaining controls against the diversion of controlled
        substances. Specifically, since at least 2007, RDC was aware that it was required
        by law to maintain a program to guard against diversion of controlled substances
        by its customers, and that RDC needed to report to the DEA those orders and
        customers that appeared suspicious. RDC repeatedly represented to the DEA that
        it had standard operating procedures for conducting due diligence on customer
        accounts and reporting suspicious orders to the DEA. These statements were
        untrue. Rather, RDC opened new accounts for pharmacy customers without first
        conducting due diligence on the pharmacies; released orders of controlled
        substances to pharmacies that RDC believed were dispensing those controlled
        substances for other than legitimate medical purposes; increased order limit
        thresholds so that pharmacies could increase the amounts of controlled substances
        they were ordering from RDC; shipped orders that RDC's compliance program
        deemed to be suspicious; and knowingly failed to report suspicious orders to the
        DEA.

(Id., p. 214, ¶ 5-6).

        RDC further admitted that "[d]uring the relevant time period, from 2012 until 2017,

RDC's senior management, "including the company's chief executive officer..., were involved

in and directed such conduct, and concealed RDC's practices from the DEA, the company's


                                                6
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 12 of 27




primary regulator. (Id , ¶6). In the DPA, RDC also agreed that "having truthfully admitted to

the facts in the Statement of Facts, agrees that it shall not, through its attorneys, agents, or

employees, make any statement, in litigation or otherwise, contradicting the Statement of Facts

or its representations in this Agreement." (Dkt. No. 11-1, p. 175-176, ¶17).

        RDC also entered the Stipulation with the Government, which was "so ordered" by the

Court on April 25, 2019 (Dkt. No. 11-1, p. 306-325; Civil Action, Dkt. No. 5).                By the

Stipulation, RDC "admits, acknowledges, and accepts responsibility" for substantially the same

knowing and intentional conduct:

        RDC knowingly failed to implement an adequate system to detect, investigate,
        and report suspicious orders of controlled substances to the DEA[;]           RDC
        knowingly failed to implement an adequate system to detect, investigate, and
        report suspicious orders of controlled substances to the DEA[;]      RDC failed to
        report to the DEA at least two thousand orders of controlled substances made by
        its pharmacy customers that should have been reported as suspicious[;]        RDC
        internally identified "red flags" suggesting that certain pharmacy customers were
        dispensing controlled substances that were not for legitimate medical purposes ...
        [but] RDC did not file suspicious order reports with the DEA[;]               RDC
        maintained an internal list that identified prescribers who had been arrested,
        investigated by state or federal government agencies, subject to state
        administrative proceedings, or whom RDC compliance personnel had identified
        as engaging in suspicious prescribing activities ... [but] RDC continued to sell
        controlled substances to these pharmacies well after placing the prescribers on the
        list[;]     RDC developed and implemented a system to identify "orders of
        interest" .. . [that] in a particular category of controlled substances exceeded a
        monthly purchase threshold, ... [but] RDC often raised the purchase thresholds
        for certain high-volume customers so that these customers could continue to
        increase their opioid purchases and dispensing over time[;] ... [and] RDC failed
        to implement an adequate due diligence program to prevent the diversion of
        controlled substances by its pharmacy customers.

(Dkt. No. 11-1, p. 309-310,   ¶ 2).   The Stipulation also states that RDC will not contest these

admissions in any future proceedings. (Id , p. 316, ¶14). Pursuant to the Stipulation, the Civil

Action was dismissed.




                                                 7
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 13 of 27




IL       THE NY OPIOID ACTIONS

        At least 31 opioid-related civil actions have been filed against RDC by the State of New

York and various counties, cities, and towns throughout the State. Each rests upon the same

misconduct RDC admitted to by the DPA and Stipulation. This coverage action concerns three

such actions consolidated for trial (the "NY Opioid Actions"):

        •      County of Nassau v. Purdue Pharma, L.P., et al., Index No. 400008/2017 (filed
               June 12, 2017, RDC added as defendant 10/10/2017) (the "Nassau Action");

        •      County of Suffolk v. Purdue Pharma, L.P., et al., Index No. 400001/2017 (filed
               August 31, 2016 as Index No. 613760/2016, RDC added as defendant
               10/23/2018) (the "Suffolk Action"); and

        •      The State of New York v. Purdue Pharma, L.P., et al., Index No. 400016/2018
               (filed August 14, 2018, RDC added as defendant March 28, 2019) (the "State
               Action");

The operative complaint in the Nassau and Suffolk Actions is the Long Form Master Complaint

(the "Master Complaint"), filed October, 6, 2017 in In re: Opioid Litigation, Index No.

400000/2017 (N.Y. Supr., Suffolk Cnty.) (Dkt. No. 17-2) and the operative complaint in the

State Action is the First Amended Complaint (the "State Complaint"), filed March 28, 2019

(Dkt. No. 17-3).

        A.     The Master Complaint

        The Master Complaint names a number of manufacturers, distributors, and individuals as

defendants, alleging that each is liable for damages as a result of their role in creating an "opioid

epidemic." RDC is identified as one of the "Distributor Defendants," who allegedly played an

"integral role in the chain of opioids being distributed throughout" New York by "purchas[ing]

opioids from manufacturers...and [selling] them to pharmacies." (Dkt. No. 17-2, 7 737; 738).

In that role, the Distributor Defendants allegedly "were each on notice that the controlled

substances they .. . distributed were the kinds that were susceptible to diversion for illegal


                                                 8
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 14 of 27




purposes" and that "there was an alarming and suspicious rise in ... distributing opioids to

retailers within Plaintiffs' counties during this time period." (Id. at r 740; 741).

         The Distributor Defendants allegedly "had a duty to notice suspicious or alarming orders

of opioid pharmaceuticals and to report suspicious orders to the proper authorities and governing

bodies" but failed to do so "in the interest of their own massive profits." (Id. at                    r   743; 745;

747). The Distributor Defendants also allegedly "displayed a continuing pattern of failing to

submit suspicious order reports" despite "charges, fines and penalties" brought against several of

them. (Id. at ¶¶ 748; 756). In this regard, Master Complaint cites to the 2015 Consent Decree,

alleging that RDC paid a $360,000 fine following a DEA investigation and civil suit by the US

Attorney and admitted to violations of the Controlled Substances Act in failing to properly file

reports concerning potentially suspicious shipments of opioids. (Id. at ¶11778-782). Although it

does not reference the DPA or Stipulation, RDC's admissions therein are exactly the same

misconduct as at issue in the Master Complaint. Accordingly, in the underlying action, Nassau

and Suffolk counties have moved for partial summary judgment against RDC based on those

admissions. (Sheiffer Decl., Ex. 1).3

         B.       The State Complaint

         The State Complaint also names a number of manufacturers, distributors, and individuals

as defendants. RDC is again identified among the "Distributer Defendants," who allegedly

"turn[ed] a blind eye to their obvious compliance deficiencies" and "knew that their internal

compliance systems were totally inadequate to provide the anti-diversion monitoring function

that was (and is) legally required of all companies selling controlled substances in New York" all


3 Reference to the Declaration of David S. Sheiffer, counsel for Hiscox, and the Exhibit thereto, shall be made as
(Sheiffer Decl., Ex. J.




                                                          9
10508126v.4
          Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 15 of 27




while "knowing that their customers were displaying a continuous parade of red flags indicating

illegal activity." (Dkt. No. 17-3, Ti 10; 14).

          The Distributor Defendants allegedly failed to "staff their compliance functions with

qualified personnel, and failed to provide ... [them] with appropriate training" and "none of the

Distributor Defendants had a consistent practice of conducting appropriate due diligence of

either prospective new customers or their existing customers." (Id. at Til 240; 241). Specifically

as to RDC, the State Complaint alleges that it did not have any "formal written standard

operating procedures governing its compliance with its anti-diversion duties" until 2015, when it

enacted a "fundamentally flawed" one, and RDC continued to "approve[] new customers for the

sale of prescription opioids despite the presence of conspicuous red flags." (Id at    TT 738; 761;
746-747; 768).

          The State Complaint also points to the 2015 Consent Decree, noting that the US Attorney

filed a complaint against RDC for its failure to report opioid orders and "for failing to report the

loss and/or theft of controlled substances" in violation of the federal Controlled Substances Act.

(Id. at   ¶11 753-754).   Despite the decree, between 2012 and 2016, RDC allegedly "consistently

underreported suspicious orders to the DEA." (Id. at      ¶   767). Again, this is the exact same

conduct RDC has admitted to by the DPA and Stipulation.

III.      THE COVERAGE DISPUTE

          Hiscox issued Private Company Management Liability Policy No. UVA1901769.17 (the

"Policy") to Rochester Drug Cooperative, Inc. for the effective Policy Period of March 8, 2017

to March 8, 2018. (Dkt. No. 1-1). As is pertinent here, the Policy includes a Directors &

Officers Liability Coverage Part (the "D&O Coverage"), subject to a $5,000,000 limit of liability

and a $25,000 retention. (Id. at p. 2). Pursuant to Endorsement No. 17, the Policy provides for

an additional $1,000,000 in Defense Costs incurred in excess of the retention. (Id. at p. 125).

                                                 10
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 16 of 27




         To obtain the Policy, RDC submitted a completed AIG Portfolio Select Application (the

"Application") to Hiscox, which was signed by John T. Kinney, RDC's Chief Financial Officer,

and dated February 1, 2017. (Dkt. No. 17-4). The Application is expressly incorporated in and

made a part of the Policy by Endorsement No. 6. (Dkt. 1-1, p. 87).

         Question 17 of the Application inquires: "[d]oes any person or entity proposed for

coverage know of or have any information about any pending or prior claim, suit, regulatory

action or other proceeding, inquiry or investigation (any of which being a "Known Claim") of or

against any proposed insured?" (Dkt. No. 17-4, p. 8 of 38). In response, RDC answered "No."

(Id.). The Application then states:

        IT IS AGREED THAT IF ANY SUCH KNOWN CLAIM, PRIOR ACTION
        OR POTENTIAL EXPOSURE EXISTS, THEN, UNLESS THE
        RESULTING    INSURANCE    POLICY  EXPRESSLY    PROVIDES
        OTHERWISE, SUCH POLICY SHALL NOT PROVIDE COVERAGE FOR
        ANY LOSS IN CONNECTION WITH SUCH KNOWN CLAIM, PRIOR
        ACTION OR POTENTIAL EXPOSURE.

(the "Prior Knowledge Exclusion") (Id. at p. 9 of 38 (emphasis in original)).

        The Application also contains a warranty that:

        The undersigned authorized officer of the Applicant declares that the statements
        set forth herein are true, and agrees that if the information supplied on this
        application changes between the date of this application and the effective date of
        the insurance, the Applicant will, in order for the information to be accurate on
        the date of the insurance, immediately notify the Insurer of such changes, and the
        Insurer may withdraw or modify any outstanding quotations and/or authorizations
        or agreements to bind the insurance.

(Id. at p. 35 of 38).

        Despite admittedly receiving a subpoena from the U.S. Attorney in February 2017, RDC

never advised Hiscox about the Government's investigation prior to the issuance of the Policy,

much less that its officers were engaged in ongoing criminal conduct, as evidenced both by




                                               11
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 17 of 27




RDC's own admissions and the guilty plea by William Pietruszewski, its former Chief

Compliance Officer. (See, Dkt. No. 17-10).

        After being noticed of certain opioid-related matters, by letter of March 22, 2018, Hiscox

reserved all rights, including pursuant to provisions concerning the representations in the

Application. Hiscox also initially agreed to advance defense costs subject to an allocation

between covered and uncovered claims per the terms of the Policy. (Dkt. 11-3, p. 8-15). RDC,

however, never responded to Hiscox's efforts to reach an allocation agreement.

        Thereafter, RDC provided notice to Hiscox on a rolling basis of numerous additional

complaints. On August 24, 2018, Hiscox, through counsel, issued a letter concerning coverage

for an additional twenty-five actions again reserving all rights and fully incorporating the

coverage and defense positions set forth in its prior letter. (Dkt. No. 11-1, p. 331-336). During

this period Hiscox was in regular contact with RDC's broker and attempted on numerous

occasions to get copies of defense invoices and to discuss allocation with RDC. For the first

time, on June 12, 2018, the broker forwarded invoices from Allegaert Berger & Vogel LLP

("ABV") for work from November 2017 through May 2018. (Dkt. No. 17-5). However, RDC

continued to ignore Hiscox's efforts to reach an allocation agreement.

        On January 18, 2019, RDC's broker informed Hiscox that Don Bilgore, RDC's general

counsel, would finally address allocation.     (Dkt. No. 17-6).    However, Mr. Bilgore never

contacted Hiscox, and Hiscox reached out to the broker again on February 19, 2019. (Dkt. No.

17-7). That same day, Hiscox issued a letter concerning coverage for additional actions filed by

the Counties of Otsego and Cattaraugus, continuing to reserve all rights fully incorporating the

position set forth in its prior letters. (Dkt. 11-1, p. 338-344). Hiscox did not hear anything

further from RDC regarding defense costs until July 26, 2019, when RDC finally attempted to



                                               12
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 18 of 27




set up a meeting to discuss those issues. (Dkt. No. 17-8). At about that time, Hiscox also first

learned of the DPA and Stipulation with the Government.

        On August 5, 2019, seeking comment from the insured, Hiscox issued a draft letter to

RDC advising that, in light of the admissions contained in the DPA and Stipulation, coverage

was precluded for all of the NY Opioid Actions, by operation of Section IV.A.(iv) of the Policy's

D&O Coverage (the "Illegal Conduct Exclusion"). (Dkt. No. 11-1, p. 7,              ¶ 31).   The Illegal

Conduct Exclusion precludes coverage for Loss in connection with any Claim made against any

Insured:

        arising out of, based upon, or attributable to the ... committing of any deliberate
        criminal or deliberate fraudulent act, or any willful violation of any statute, rule or
        law, if any final adjudication establishes that such deliberate criminal or deliberate
        fraudulent act, or willful violation of statute, rule or law was committed.

(Dkt. 1-1, p. 20).

        On August 29, 2019, RDC responded, disputing Hiscox's position regarding the

applicability of the Illegal Conduct Exclusion, asserting that there had been no "final

adjudication" necessary to trigger the exclusion. (Dkt. No. 1-3). On September 13, 2019,

Hiscox issued its final letter denying coverage based on the Illegal Conduct Exclusion. (Dkt. No.

1-4). In October 2019, Nassau and Suffolk Counties jointly moved for summary judgment

against RDC in the combined NY Opioid Actions. (See, Sheiffer Decl., Ex. 1).

        Nearly four months after being advised by Hiscox of its coverage decision, on January

10, 2020, RDC filed this action. Hiscox (the "Coverage Action"). (Dkt. No. 1).

                                           ARGUMENT

        The Complaint purports to assert one claim against Hiscox for breach of contract, seeking

only injunctive relief and a declaration Hiscox is obligated to pay defense costs for the NY

Opioid Actions. (See Dkt. No. 1). For the reasons set forth below, the Complaint should be


                                                  13
10508126v.4
         Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 19 of 27




 dismissed in its entirety, as Plaintiff fails to adequately allege the sole cause of action against

 Hiscox.

I.       LEGAL STANDARD

         "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570, 127 S. Ct. 1955, 1974 (2007)). "A claim has facial plausibility when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged."      Id.   "The plausibility standard is not akin to a 'probability

 requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

 Id. "Where a complaint pleads facts that are 'merely consistent with' a defendant's liability, it

 `stops short of the line between possibility and plausibility of 'entitlement to relief.'" Id

 (quoting Twombly, 550 U.S. at 557, 127 S. Ct. 1955, 167 L. Ed. 2d at 1961.

         In determining whether a claim is plausible, a court must "accept as true all well-pleaded

 factual allegations in the Complaint and ... draw all reasonable inferences in favor of the

 plaintiff." SEC v. Apuzzo, 689 F.3d 204, 207 (2d Cir. 2012). However, "conclusory allegations

 and legal conclusions masquerading as factual conclusions will not suffice to prevent a motion to

 dismiss."     Smith v. Local 819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir. 2002).

 Additionally, the factual allegations in the complaint must be viewed "together with those

 `documents.. .incorporated in it by reference' and 'matters of which judicial notice may be

 taken.'" Apuzzo, 689 F.3d at 207 (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152-

 53 (2d Cir. 2002)).

         In this regard, "the complaint is deemed to include any written instrument attached to it

 as an exhibit or any statements or documents incorporated in it by reference." Chambers, 282

                                                 14
 10508126v.4
            Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 20 of 27




      F.3d at 152 (quoting Intl Audiotext Network, Inc. v. Am. Tel. & Tel. Co., 62 F.3d 69, 72 (2d Cir.

      1995)). "Even where a document is not incorporated by reference, the court may nevertheless

  consider it where the complaint 'relies heavily upon its terms and effect,' which renders the

  document 'integral' to the complaint." Id. at 153 (quoting Intl Audiotext, 62 F.3d at 72).

II.          THIS COURT SHOULD DISMISS PLAINTIFF'S COMPLAINT IN ITS
             ENTIRETY BECAUSE PLAINTIFF FAILS TO STATE A CLAIM FOR BREACH
             OF CONTRACT

             Under New York law, "[c]onstruction of an insurance policy, like other contracts, is

  decided by courts as a matter of law." Home Ins. Co. v. Spectrum Info. Techs., 930 F. Supp.

  825, 844 (E.D.N.Y. 1996); see also Burlington Ins. Co. v. NYC Transit Auth., 29 N.Y.3d 313,

  321, 57 N.Y.S.3d 85, 89, 79 N.E.3d 477, 481 (N.Y. 2017). "Although any ambiguities must be

  resolved in favor of the insured, where the provisions of an insurance contract are clear and

  unambiguous, they must be enforced as written ... and the court 'should refrain from rewriting

  the agreement.'" Hartford Ins. Co. v. Halt, 223 A.D.2d 204, 212-13, 646 N.Y.S.2d 589, 594

  (N.Y. App. Div. 4th Dep't 1996) (quoting United States Fid. & Guar. Co. v. Annunziata, 67

  N.Y.2d 229, 232 (N.Y. 1986)). Further, "[a]ny interpretation of a contract that 'has the effect

  of rendering at least one clause superfluous or meaningless ... is not preferred and will be

  avoided if possible.'" Olin Corp. v OneBeacon Am. Ins. Co., 864 F3d 130, 148 (2d Cir. 2017)

  (quoting LaSalle Bank Nat'l Ass 'n v. Nomura Asset Capital Corp., 424 F.3d 195, 206 (2d Cir.

  2005)).

             A.     Illegal Conduct Exclusion

             The Policy's Illegal Conduct Exclusion at Section IV.A.(iv) of the Policy's D&O

  Coverage, upon which Hiscox reserved rights either expressly or by reference in each of its

  coverage letters, precludes coverage, in relevant part, for Loss in connection with any Claim

  made against any Insured:

                                                    15
  10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 21 of 27




        arising out of, based upon or attributable to the ... committing of any deliberate
        criminal or deliberate fraudulent act, or any willful violation of any statute, rule or
        law, if any final adjudication establishes that such deliberate criminal or deliberate
        fraudulent act, or willful violation of statute, rule or law was committed.

(Dkt. No. 1-1, p. 20).

        The scope of the Illegal Conduct Exclusion is defined by the phrase "arising out of,"

which is interpreted broadly in New York to mean "originating from, incident to or having

connection with." See U.S. Underwriters Ins. Co. v. Landau, 679 F. Supp.2d 330, 339-40

(E.D.N.Y. 2010); Maroney v. New York Central Mutual Fire Insurance Company, 5 N.Y.3d 467,

473 (N.Y. 2005). The New York Court of Appeals has further held that "this language is

unambiguous as used in an exclusion clause and should be applied in the form of a tut for' test

in determining coverage." Landau, 679 F. Supp.2d at 340; see also Mount Vernon Fire Ins. Co.

v. Creative Hous., 88 N.Y.2d 347, 352 (N.Y. 1996).

        Given that RDC cannot contest its admissions in the Stipulation and DPA that it

knowingly engaged in criminal misconduct, there can be no rational dispute it engaged in illegal

conduct. Although the Federal Actions involve different theories of liability, the NY Opioid

Actions rest upon the exact same conduct, as all complaints allege that RDC failed to comply

with its legal obligations to detect and report suspicious orders of opioids and prevent the

distribution and diversion of opioids into the public domain.

        For example, in the Stipulation so-ordered by court order on April 25, 2019, RDC

admitted that "[t]hrough reports that RDC received reflecting the controlled substances that its

pharmacy customers had dispensed, on-site visits of its customers, and other sources, RDC

internally identified 'red flags' suggesting that certain pharmacy customers were dispensing

controlled substances that were not for legitimate medical purposes" and that, "[n]otwithstanding

these 'red flags,' RDC did not file suspicious order reports with the DEA for orders placed by


                                                 16
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 22 of 27




these pharmacy customers." (Dkt. No. 11-1, p. 309,      ¶ 2c).   RDC's former Chief of Compliance

has also admitted to this criminal conduct.

        The State Complaint alleges that "even though their customers were displaying a

continuous parade of red flags indicating illegal activity, they continued to pour enormous

volumes of opioid drugs into those customers' dispensaries. All the while, they lied to New

York regulators, both affirmatively and by omission, about these and other violations of the New

York Controlled Substance Act." (Dkt. No. 17-3, ¶10) The Master Complaint similarly alleges

that "[t]he Defendants were in a unique position and had a duty to inspect, report, or otherwise

limit the manufacture and flow of these drugs to Plaintiffs' counties" but "[Ole Defendants, in

the interest of their own massive profits, intentionally failed in this duty" and that "Nile

Defendants have displayed a continuing pattern of failing to submit suspicious order reports."

(Dkt. No. 17-2, lig 746-48).

        The Illegal Conduct Exclusion focuses on the conduct of this insured, not the legal

theories pled.   The exclusion bars coverage for any Claim arising out of, based upon, or

attributable to intentional criminal activity. "Claim" is defined, in relevant part, as Section II.A.

of the D&O Coverage as "a civil, criminal, administrative, regulatory or arbitration proceeding."

(Dkt. 1-1, p. 14). Accordingly, because the NY Opioid Actions plainly arise out of RDC's

intentional criminal conduct, and would not exist "but for" that conduct, coverage is precluded.

        In the Complaint, RDC asserts that there has been no "final adjudication" as required by

the Illegal Conduct Exclusion alleging:

        [T]he Deferred Prosecution Agreement and Stipulation do not constitute "final
        adjudications." After all, Rochester Drug Co-Op has not entered any guilty plea.
        There has been no judgment against Rochester Drug Co-Op in any of the NY
        Opioid Litigations, nor in the SDNY Criminal Case or SDNY Civil Case. No
        judgment will even be filed by the parties unless Rochester Drug Co-Op defaults
        on the Deferred Prosecution Agreement or Stipulation. Declining coverage based


                                                 17
10508126v.4
         Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 23 of 27




         on the Final Adjudication Exclusion is therefore improper; in fact, the exclusion
         may never apply if Rochester Drug Co-Op continues to comply with the Deferred
         Prosecution Agreement and Stipulation.

(Dkt. No. 1, ¶ 27). These assertions ignore the fact that, in both the Stipulation and the DPA,

RDC expressly admits that it knowingly violated the law and expressly agrees not to make any

statement, in litigation or otherwise, contradicting those admissions. As part of the Settlement

agreement, RDC also consented to the entry of a consent judgment against it and provided an

executed copy of such a judgment. (Dkt. No. 11-1, p. 311-312, ¶4; p. 287-299). The Stipulation

was "so ordered" by the court and the case thereby dismissed.

         Accordingly, the Stipulation and the DPA are final adjudications of the issue as to

whether RDC knowingly violated the law, and the Illegal Conduct Exclusion bars coverage as a

matter of law. See, e.g., Ho v. Martin Marietta Corp., 845 F.2d 545, 548 (5th Cir. 1988)

("[S]ettlement is the final adjudication between the parties of the claims involved in the suit. ...

Once the district court enters the settlement as a judicial consent decree ending the lawsuit, the

settlement takes on the nature of a judgment"); see also Zapata v. HSBC Holdings PLC, No. 17-

CV-6645 (NGG) (CLP), 2019 U.S. Dist. LEXIS 173087, at *11 (E.D.N.Y. Sep. 30, 2019) ("for

collateral estoppel purposes, "If]inality"...may mean little more than that the litigation of a

particular issue has reached such a stage that the court sees no really good reason for permitting

it to be litigated again.'" (quoting Lummus Co. v. Commonwealth Oil Refining Co., 297 F.2d 80,

89 (2d Cir. 1961))); International Asso. of Chiefs of Police, Inc. v. St. Paul Fire & Marine Ins.

Co., 686 F. Supp. 115, 118 (D. Md. 1988) (insured's settlement with the government supported

insurer's denial of coverage, including for costs of defense, under an exclusion for dishonest

acts).




                                                18
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 24 of 27




        As RDC cannot dispute it knowingly engaged in illegal conduct, it does not and cannot

state a claim upon which relief may be granted and the Complaint must be dismissed its entirety,

with prejudice, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

        B.      Prior Knowledge Exclusion and Fortuity

        Even if the Illegal Conduct Exclusion did not apply, coverage for the NY Opioid Action

would be barred by the Prior Knowledge Exclusion included in the Application and incorporated

into the Policy by Endorsement No. 6. (Dkt. No. 1-1, p. 87). The Application asks whether "any

person or entity proposed for coverage know of or have any information about any pending or

prior claim, suit, regulatory action or other proceeding, inquiry or investigation (any of which

being a 'Known Claim') of or against any proposed insured?" (Dkt. No. 17-4, p. 8 of 38). In

response, the Insured answered "No." The Application then states:

        IT IS AGREED THAT IF ANY SUCH KNOWN CLAIM, PRIOR ACTION
        OR POTENTIAL EXPOSURE EXISTS, THEN, UNLESS THE
        RESULTING    INSURANCE    POLICY  EXPRESSLY    PROVIDES
        OTHERWISE, SUCH POLICY SHALL NOT PROVIDE COVERAGE FOR
        ANY LOSS IN CONNECTION WITH SUCH KNOWN CLAIM, PRIOR
        ACTION OR POTENTIAL EXPOSURE.

Id. at p. 9 of 38 (emphasis in original)

        The Application also contains a warranty that:

        The undersigned authorized officer of the Applicant declares that the statements
        set forth herein are true, and agrees that if the information supplied on this
        application changes between the date of this application and the effective date of
        the insurance, the Applicant will, in order for the information to be accurate on
        the date of the insurance, immediately notify the Insurer of such changes, and the
        Insurer may withdraw or modify any outstanding quotations and/or authorizations
        or agreements to bind the insurance.

Id. at p. 35 of 38.

        This exclusion is, of course, also consistent with the basic requirement under New York

law that "insurance is not available for losses that the policyholder knows of, planned, intended


                                               19
10508126v.4
        Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 25 of 27




or is aware are substantially certain to occur." Nat'l Union Fire Ins. Co. v. Stroh Cos., 265 F.3d

97, 106 (2d Cir. 2001); see also Stonewall Ins. Co. v. Asbestos Claims Mgt. Corp., 73 F.3d 1178,

1215 (2d Cir.1995) ("insurance cannot be validly purchased for known losses."). This "known

loss doctrine" or "fortuity doctrine" is settled common law, and does not require policy language

excluding coverage for injuries that were known to the insured.

        RDC's admissions that it was engaged in ongoing, intentional criminal activity at the

time the Policy was issued, as well as that it had notice of the Government's investigation prior

to the Policy's inception, demonstrate that any Loss resulting from RDC's criminal activity was

not fortuitous and is barred as a matter of law both by the Prior Knowledge Exclusion and by

public policy. See, e.g. XL Specialty Ins. Co. v Agoglia, 2009 US Dist LEXIS 36601 *31-32

(S.D.N.Y. Mar. 2, 2009) (applying a similar exclusion); Renaissance Art Inv'rs, LLC v. AXA Art

Ins. Corp., 102 A.D.3d 604, 605, 961 N.Y.S.2d 31, 33 (N.Y. App. Div. 1st Dep't. 2013)

(upholding dismissal of loss found to not be fortuitous). For these further reasons, RDC does not

and cannot state a claim upon which relief may be granted and, therefore, the Complaint must be

dismissed its entirety, with prejudice, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.

        C.     Consent to Settlement

        The Policy at Section VII of the D&O Coverage Part (the "Consent to Settlement

Provision") provides, in pertinent part, that "the Insured shall not admit or assume any liability,

enter into any settlement agreement, stipulate to any judgment, incur any Defense Costs ...

without the prior written consent of the Insured. If the Insured admits or assumes any liability in

connection with any Claim without the consent of the Insurer, then the Insurer shall not have any




                                                20
10508126v.4
       Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 26 of 27




obligation to pay Loss with respect to such Claim." (Dkt. No. 1-1, p. 26). The definition of Loss

includes defense costs. (See, id. at p. 16-17).

        Under New York Law, "consent-to-settle provisions — requiring insured parties to give

insurers notice before entering into voluntary settlement agreements — are routinely enforced as

a condition precedent to coverage." SI Venture Holdings, LLC v. Catlin Specialty Ins., 118 F.

Supp. 3d 548, 550 (S.D.N.Y. 2015) (quotation marks omitted); see also TLC Beatrice Intl

Holdings v. Cigna, 2000 U.S. Dist. LEXIS 2917, 2000 WL 282967, at *4 (S.D.N.Y. Mar. 16,

2000) (enforcing an insurance contract whose "plain language...require[d] that the insured

obtain the written consent of the insurer before agreeing to settle a claim[] [a]s a condition

precedent to coverage"). "This same is true, moreover, of settlements between private actors and

public agencies that arise from enforcement actions." Id. at 550-51; see also Vigilant Ins. Co. v.

Bear Stearns, 10 N.Y.3d 170, 177-78 (N.Y. 2008).

        Indeed it is settled that where liability established by a guilty plea and confession of

judgment is coextensive with the same conduct against which an insured must defend in a civil

action, absent the insurer's consent this a breach of the policy's conditions, and an insurer then

has no further defense obligation. First Mercury Ins. Co. v. Law Off of Kenneth B. Schwartz,

No. CV 17-1763 (SJF)(AKT), 2019 US Dist LEXIS 35210 *49-50 (E.D.N.Y. Mar. 1, 2019);

aff'd in relevant part 2019 U.S. Dist. LEXIS 210071 (Dec. 5, 2019) (breach of consent provision

permitted insurer to withdraw from defense and recover defense costs paid).

        Here, there is no dispute that RDC did not obtain Hiscox's consent to its admissions and

settlement with the Government whereby it agreed not to contest its admissions on liability,

which is the exact conduct at issue in the NY Opioid Actions. In fact, Nassau and Suffolk

Counties, plaintiffs in the NY Opioid Actions, moved for partial summary judgment on their



                                                  21
10508126v.4
         Case 6:20-cv-06025-EAW Document 21-1 Filed 02/06/20 Page 27 of 27




negligence, public nuisance, and unjust enrichment claims solely based on those admissions,

which RDC is precluded from denying. (Sheiffer Decl., Ex. 1). The Consent to Settlement

Provision, therefore, bars coverage for those matters as a matter of law. For this additional

reason, RDC does not and cannot state a claim upon which relief may be granted and, therefore,

the Complaint must be dismissed its entirety, with prejudice, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

                                       CONCLUSION

         For the foregoing reasons Hiscox respectfully requests that the Court issue an order

dismissing RDC's complaint in its entirety, with prejudice, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.


Dated:        February 6, 2020


                                            Res ctfully su


                                           David S. Sheiffer, Esq.
                                           WILSON, ELSER, MOSKOWITZ,
                                           EDELMAN & DICKER LLP
                                           150 E. 42nd Street
                                           New York, NY 10017
                                           Tel. (212) 490-3000
                                           Fax. (212) 490-3038
                                           (david.sheiffer@wilsonelser.com)

To:      Patrick Tomovic, Esq.
         Lauren R. Mendolera, Esq.
         HARTER SECREST & EMERY LLP
         Attorneys for Plaintiff
         50 Fountain Plaza, Suite 1000
         Buffalo, NY 14202
         Telephone: (716) 853-1616
         ptomovic@hselaw.com
         lmendolera@hselaw.com




                                             22
10508126v.4
